                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION

DARRAH M. CHRISCO                                                             PLAINTIFF


       v.                              CIVIL NO. 18-3010



NANCY A. BERRYHILL, Commissioner
Social Security Administration                                                DEFENDANT


                                MEMORANDUM OPINION

       Plaintiff, Darrah M. Chrisco, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for supplemental security income (SSI) benefits under the

provisions of Title XVI of the Social Security Act (Act). In this judicial review, the Court

must determine whether there is substantial evidence in the administrative record to support

the Commissioner's decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her current application for SSI on December 4, 2014,

alleging an inability to work due to heart disease, an irregular heartbeat, depression, seizures,

three crushed vertebrae in the neck, a shattered right foot, a fractured right ankle, a left ankle

injury, arthritis, osteoporosis and chronic degenerative bone disease of the back and hips. (Tr.

89-90, 203). An administrative hearing was held on September 1, 2016, at which Plaintiff

appeared with counsel and testified. (Tr. 62-87).

       By written decision dated April 13, 2017, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 17).

Specifically, the ALJ found Plaintiff had the following severe impairments: an unspecified

                                                1
personality disorder and degenerative disc disease of the lumbar and cervical spine. However,

after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments

did not meet or equal the level of severity of any impairment listed in the Listing of

Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 18). The ALJ found

Plaintiff retained the residual functional capacity (RFC) to:

       perform light work as defined in 20 CFR 416.967(b) except the claimant is
       limited to occasional climbing, balancing, stooping, kneeling, crouching, or
       crawling; the claimant is limited to occasional overhead reaching bilaterally;
       the claimant is limited to simple, routine, and repetitive tasks, involving simple,
       work related decisions, with few, if any, workplace changes, and no more than
       incidental contact with co-workers, supervisors, and the general public.

(Tr. 19-20). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as an inspector and a plumbing hardware assembler. (Tr. 28).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on November 29, 2017. (Tr. 1-6). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 5).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 12, 13).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

                                               2
Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 12th day of February 2019.




                                                   /s/ Erin L. Wiedemann
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
